Citation Nr: 1711984	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO. 11-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel







INTRODUCTION

The Veteran served in the U.S. Army from February 1971 to December 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Houston, Texas, Regional Office (RO). In July 2015, the Board reopened the Veteran's claim for service connection and remanded the appeal to the RO.


FINDING OF FACT

A low back disability did not originate in service and did not manifest to a compensable degree within one year of service separation. 


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a May 2010 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The May 2010 notice was issued to the Veteran prior to the October 2010 rating decision from which this appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA 's duties to notify and to assist have been met.

II. Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms "after service is required to establish service connection. 38 C.F.R. § 3.303(b).

As a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).
The Veteran has been diagnosed with lumbar spine arthritis. A May 1971 service treatment record (STR) states the Veteran fell during basic training. June to September 1971 STRs indicate that the Veteran was treated multiple times for complains of back pain. He was diagnosed with a lumbosacral strain. In a December 1971 report of medical history, the Veteran indicated that he had no recurrent back pain. The examiner wrote that the Veteran, "sometimes has low back pain." At his physical examination for service separation, the Veteran's spine was normal.

Following service separation, the record is silent as to low back pain until a November 1987 worker's compensation claim. The November 1987 worker's compensation claim arose from an injury incurred when the Veteran fell while employed as a construction worker in October 1987. The Veteran reported his feet became caught in steel "rebars" causing him to fall flat on his face and twisting his ankle and hurting his low back. 

The first mention of lumbar spine arthritis was in a July 1988 magnetic resonance imaging (MRI) study. The record reflects that the Veteran underwent lumbar spine surgeries in September and October 1988 and October 1989. 

In an October 1992 worker's compensation treatment record the Veteran reported a fall in September 1992 while working as a custodian. The Veteran stated that he slipped and fell on the cafeteria floor which caused his legs to "scissor" and resulted in immediate low back pain. On examination, the clinician found limited range of motion with pain and muscle spasms. An October 1992 MRI study found lumbar spine degenerative disc disease and bilateral stenosis as a result of joint osteoarthritis.

In February 1995, the Veteran was afforded a VA examination. He reported a history of low back complaints beginning with his October 1987 work accident. He did not mention an in-service injury. The Veteran stated that he had three back surgeries and was preparing to have a spinal fusion.

In February 2014, the Veteran was afforded a VA examination. The Veteran reported that he hurt his back during service, and in September 1987 and September 1992 at work. The examiner opined that the Veteran's current back disability was less likely than not incurred in or caused by service. The examiner noted the Veteran's in-service back complaints and stated the back strain had been resolved. The examiner explained that the Veteran worked in construction jobs, without back symptoms, for 17 years before a work-related injury. The examiner opined that the Veteran recovered enough to return and work as a custodian prior to his September 1992 injury. The examiner concluded that the Veteran's current back disability is clearly due to work injuries incurred well after service. In rendering his medical opinion, the examiner stated that the Veteran did not have an in-service injury. Because it does not appear that the examiner reviewed the Veteran's STRs and was familiar with his in-service injury, this opinion is inadequate and is of low probative value.

In November 2015, the Veteran was afforded another VA examination. The Veteran reported that he hurt his back during service and subsequently worked construction until his first back surgery in 1988. The examination report states that he returned to work after his symptoms improved until a second work-related injury in 1992. The examiner opined that the Veteran's current back disability was less likely than not incurred in or caused by service. The examiner concurred with the February 2014 VA examination and noted there were no complaints of back symptoms during 17 years of heavy construction work until his first work-related injury in 1987. The examiner concluded that there was no evidence of a nexus between the Veteran's current disability and his military service.

A preponderance of the evidence is against a finding that the Veteran's low back arthritis began in service or manifested to a compensable degree within one year of service separation. The first discussion of arthritis was in July 1988, 17 years after service separation. Therefore, the Veteran's current low back arthritis did not manifest to a compensable degree within 1 year of service separation. 

Although the Veteran fell in a basic training incident, was treated in service for back pain, and was diagnosed with a lumbosacral strain, no competent medical professional has stated that his in-service injury caused his current low back arthritis. The Veteran did not indicate back pain on his medical history and his spine was found to be normal on his physical examination for service separation. He had no additional low back complaints until 17 years after service. He also reported in a November 1987 worker's compensation claim that his back pain began with his October 1987 injury at work. The Board finds this statement highly probative. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

No competent medical provider has stated that the Veteran's low back disability was caused by his in-service injury. The Veteran himself stated several times that his back problems began with his 1987 work-related injury. VA examiners have also concluded that the Veteran's disability was not caused by any in-service injury event, injury, disease, or disorder. 

The Board has considered the Veteran's assertions that his current disability is caused by his in-service injury and the Board acknowledges the Veteran is competent to provide accurate information regarding symptoms which he perceived through his own senses. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of musculoskeletal disability due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007);
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The preponderance of the evidence is against a finding that the Veteran's current back disability was caused by service. Therefore, service connection is not warranted and the claim is denied.





ORDER

Service connection for a low back disability is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


